[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                 No. 10-11535                  ELEVENTH CIRCUIT
                             Non-Argument Calendar              FEBRUARY 4, 2011
                           ________________________                 JOHN LEY
                                                                     CLERK
                   D.C. Docket No. 1:09-cr-00458-CAP-RGV-1

UNITED STATES OF AMERICA,
                                                           Plaintiff-Appellee,

                                       versus


WALTER MELENDREZ-LEIVA,

                                                           Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        ________________________

                                 (February 4, 2011)

Before EDMONDSON, BARKETT and MARTIN, Circuit Judges.

PER CURIAM:

      Walter Melendrez-Leiva appeals his 52-month sentence, imposed after he

pleaded guilty to reentering the United States after deportation, in violation of 8
U.S.C. §§ 1326(a) and (b)(2). Melendrez-Leiva argues on appeal that his sentence

is substantively unreasonable. Specifically, Melendrez-Leiva contends that the

district court did not vary downward far enough from his guideline range,

imposing a sentence greater than necessary to comply with the purposes of

sentencing set forth in 18 U.S.C. § 3553(a)(2), and failing to adequately address

the “history and characteristics of the defendant” under § 3553(a)(1). Melendrez-

Leiva argues that a 52-month sentence for illegal reentry is unreasonable because

he tried to lead a productive life in Guatemala with his wife and child but had to

flee to the United States under threats of death from his brother.

      This Court reviews the reasonableness of a sentence under a “deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). The

sentencing court shall impose a sentence “sufficient, but not greater than

necessary” to comply with the purposes of sentencing set forth in § 3553(a)(2),

namely, to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, protect the public

from future criminal conduct by the defendant, and provide the defendant with

needed educational or vocational training or medical care. 18 U.S.C. § 3553(a)(2).

In imposing a particular sentence, the court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the


                                          2
kinds of sentences available, the applicable guideline range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. 18 U.S.C. §

3553(a)(1), (3)-(7).

      In this case, Melendrez-Leiva failed to show that his 52-month sentence was

unreasonable. The district court departed downwards from Melendrez-Leiva’s

guideline range of 77 to 96 months, explaining that:

             [Melendrez-Leiva’s] last conviction shows that . . . in
             June 2005, he pled guilty in court in the Eastern District
             of California . . . [and they] sentenced him to 51 months.
             Well, I don’t want to go as high as 77. I’m not sure I
             would go below 51, since he already has got a sentence
             in that range and is a repeat offender.

The district court made an individualized assessment of the case and, after

considering all the § 3553(a) factors, imposed a below-guidelines sentence that

falls within the range of reasonable sentences dictated by the facts of this case.

      AFFIRMED.




                                          3